NISCO Systems, Inc. (Formerly Known As Applied Medical Merger Corp.) 2000 Stock Incentive Plan This 2000 Stock Incentive Plan (the "Plan") is adopted in consideration for services rendered and to be rendered to NISCO Systems, Inc. and related companies. 1. Definitions. The terms used in this Plan shall, unless otherwise indicated or required by the particular context, have the following meanings: Board: The Board of Directors of NISCO Systems, Inc. Change in Control: (i) The acquisition, directly or indirectly, by any person or group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) of the beneficial ownership of more than fifty percent of the outstanding securities of the Company, (ii) a merger or consolidation in which the Company is not the surviving entity, except for a transaction the principal purpose of which is to change the state in which the Company is incorporated, (iii) the sale, transfer or other disposition of all or substantially all of the assets of the Company, (iv) a complete liquidation or dissolution of the Company, or (v) any reverse merger in which the Company is the surviving entity but in which securities possessing more than fifty percent of the total combined voting power of the Company's outstanding securities are transferred to a person or persons different from the persons holding those securities immediately prior to such merger. Code: The Internal Revenue Code of 1986, as amended. Common Stock: The Common Stock of NISCO Systems, Inc. Company: NISCO Systems, Inc., a corporation incorporated under the laws of Delaware, and any successors in interest by merger, operation of law, assignment or purchase of all or substantially all of the property, assets or business of the Company. The Company was formerly named Applied Medical Merger Corp. Consultant: A Consultant is any person, including any advisor, engaged by the Company or any Related Company to render consulting services and may include members of the Board. Continuous Status as an Employee or Consultant: The employment by, or relationship as a Consultant with, the Company or any Related Company is not interrupted or terminated. The Board, at its sole discretion, may determine whether Continuous Status as an Employee or Consultant shall be considered interrupted due to personal or other mitigating circumstances. Date of Grant: The date on which an Option is granted under the Plan. Employee: An Employee is an employee of the Company or any Related Company. Exercise Price: The price per share of Common Stock payable upon exercise of an Option. Fair Market Value: The Fair Market Value of the Option Shares.
